17-1607
     Haiou Hu v. Sessions
                                                                                   BIA
                                                                           A097 976 136

                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                  SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 24th day of July, two thousand eighteen.
 5
 6   PRESENT:
 7            JOHN M. WALKER, JR.,
 8            DENNIS JACOBS,
 9            CHRISTOPHER F. DRONEY,
10                 Circuit Judges.
11   _____________________________________
12
13   HAIOU HU, AKA HAI OU DONG,
14                 Petitioner,
15
16                     v.                                        17-1607
17                                                               NAC
18
19   JEFFERSON B. SESSIONS III,
20   UNITED STATES ATTORNEY GENERAL,
21                 Respondent.
22   _____________________________________
23
24   FOR PETITIONER:                   Norman Kwai Wing Wong, New York,
25                                     NY.
26
27   FOR RESPONDENT:                   Chad A. Readler, Acting Assistant
28                                     Attorney General; Shelley R. Goad,
29                                     Assistant Director; Kristin
1                              Moresi, Trial Attorney, Office of
2                              Immigration Litigation, United
3                              States Department of Justice,
4                              Washington, DC.
5
6        UPON DUE CONSIDERATION of this petition for review of a

7    Board of Immigration Appeals (“BIA”) decision, it is hereby

8    ORDERED, ADJUDGED, AND DECREED that the petition for review

9    is DENIED.

10       Petitioner Haiou Hu, a native and citizen of the People’s

11   Republic of China, seeks review of an April 28, 2017, decision

12   of the BIA, denying her motion to reopen.    In re Haiou Hu,

13   No. A097 976 136 (B.I.A. Apr. 28, 2017).       We assume the

14   parties’ familiarity with the underlying facts and procedural

15   history in this case.

16       The applicable standards of review are well established.

17   See Jian Hui Shao v. Mukasey, 546 F.3d 138, 168-69 (2d Cir.

18   2008).    In her motion to reopen, Haiou Hu asserted that

19   conditions for unauthorized religious groups had worsened in

20   China excusing the untimely and number barred filing of her

21   motion and demonstrating her prima facie eligibility for

22   asylum based on her practice of I Kuan Tao in the United

23   States.

                                   2
1          It is undisputed that Haiou Hu’s 2016 motion was untimely

2    and number barred because it was her second motion to reopen

3    filed more than eight years after her removal order became

4    final   in     2008.     See   8 U.S.C.       § 1229a(c)(7)(A),        (C)(i);

5    8 C.F.R.     § 1003.2(c)(2).            However,    the   time   and       number

6    limitations for filing a motion to reopen do not apply if

7    reopening is sought to apply for asylum and the motion “is

8    based on changed country conditions arising in the country of

9    nationality or the country to which removal has been ordered,

10   if such evidence is material and was not available and would

11   not   have     been    discovered       or   presented    at   the    previous

12   proceeding.”           8 U.S.C.     § 1229a(c)(7)(C)(ii);            see     also

13   8 C.F.R. § 1003.2(c)(3)(ii).             The BIA did not err in finding

14   that Haiou Hu failed to demonstrate such conditions.

15         “In determining whether evidence accompanying a motion

16   to    reopen    demonstrates        a    material    change      in    country

17   conditions that would justify reopening, [the BIA] compare[s]

18   the evidence of country conditions submitted with the motion

19   to those that existed at the time of the merits hearing

20   below.”      In re S-Y-G-, 24 I. & N. Dec. 247, 253 (B.I.A. 2007).

21   As the BIA found, the evidence demonstrates that the Chinese
                                              3
1    government has repressed religious groups, including I Kuan

2    Tao practitioners, since long before Haiou Hu’s 2007 hearing.

3    The government nearly eradicated I Kuan Tao in the early 1950s

4    and has continuously targeted practitioners whenever a group

5    has been discovered.

6        Accordingly, because the BIA reasonably concluded that

7    Haiou Hu failed to demonstrate a material change in conditions

8    in China, it did not abuse its discretion in denying her

9    motion    as   untimely   and   number   barred.   See   8 U.S.C.

10   § 1229a(c)(7)(A), (C).      Because the denial as untimely and

11   number barred is dispositive, we do not reach the BIA’s

12   alternative basis for denying Haiou Hu’s motion—her failure

13   to establish her prima facie eligibility for relief.      See INS

14   v. Bagamasbad, 429 U.S. 24, 25 (1976) (“As a general rule

15   courts and agencies are not required to make findings on

16   issues the decision of which is unnecessary to the results

17   they reach.”).

18       For the foregoing reasons, the petition for review is

19   DENIED.   As we have completed our review, any stay of removal

20   that the Court previously granted in this petition is VACATED,

21   and any pending motion for a stay of removal in this petition
                                       4
1   is DISMISSED as moot.   Any pending request for oral argument

2   in this petition is DENIED in accordance with Federal Rule of

3   Appellate Procedure 34(a)(2), and Second Circuit Local Rule

4   34.1(b).

5                     FOR THE COURT:
6                     Catherine O’Hagan Wolfe
7                     Clerk of Court
8




                                  5